February 3, 1919. The opinion of the Court was delivered by
This is an action for damages, by plaintiff against the defendant, for death resulting from personal injuries sustained by plaintiff's intestate, Foster Simpson, January 7, 1918, while engaged as a laborer by the defendant. The case was tried before Judge Wilson, and a jury, and resulted in a verdict in favor of the plaintiff for $2,000. At the close of plaintiff's testimony, a motion for a nonsuit was made by the defendant, and refused by his Honor.
After entry of judgment, defendant appeals, and complains of error by 9 exceptions. At the hearing in this Court appellant abandoned exceptions 2, 6 and 9. The remaining exceptions assign error in refusal of the defendant's motion for a nonsuit, and the Judge's charge, and may be considered in three propositions: (1) That there is no testimony tending to establish any negligence, as alleged on the part of the defendant. (2) The testimony for the plaintiff shows that the injury was due solely to the negligence of the deceased. (3) The testimony for the plaintiff shows that the deceased laborer assumed the risk of injury under the circumstances. This exception cannot be sustained. The evidence shows that the place was dangerous, and that the defendant required the plaintiff's intestate to do a dangerous thing, in a dangerous way, and the jury were justified, under the law and evidence in the case, that the pleas of contributory negligence and assumption of risk could not avail.
The evidence shows that the deceased was an ignorant, inexperienced servant, as to this particular work; that he was neither warned nor instructed by the master; that the master selected the place, the fellow laborer's implements. *Page 437 
and placed the deceased, who was ignorant and inexperienced and did not realize the unsafe conditions and surroundings in which the master had placed him. The evidence shows that he was an ordinary laborer, a country laborer, without experience in handling cars or in railroading. The master selected four laborers from the crowd, and ordered deceased to go upon the cars and "take the brakes off."
The master put an extraordinary piece of work upon the deceased, and the deceased did the work imposed upon him, under and in presence of master's representatives. His Honor made no mistake in submitting to the jury, under the evidence in the case, for their determination, whether the defense of the pleas of contributory negligence or assumption of risk was made out. Neither do we see any error in any particular in his Honor's charge.
All exceptions are overruled, and judgment affirmed.
MESSRS. JUSTICES HYDRICK, FRAMER and GAGE concur.
MR. CHIEF JUSTICE GARY did not sit.